Title: To George Washington from Colonel William Crawford, 20 September 1776
From: Crawford, William
To: Washington, George



Sir
Williamsburgh Sepr the 20th 1776

I Should have bin Glad to have the honour of being with you at new York, but I am Doutfull we Shall be envolved in an Endien War to the Westward, as the Shawnees and Dallowas Seem in Dout and from the Last Accounts from Fortpitt had not meet our people (Do[c]ter Walker and the Comisioners) [w]ho was Sent to treet with them from this Government.
I Should have com to new York with those Reget ordred their but the Regt I belong to is Ordred to this place.
If a War With the Westerly Endiens hapen I am to go there.
I this Spring before I com from over the mountain calld at Simpsons to See your Mill go for the first tim of its Runing and can Ashure you I think it the best Mill I ever saw any where tho I think one of a less Value would have don as well. If you Remember you Saw Som Rocks at the Mill Seet Those are as fine Millston Greet as any in Ameraca, the Millright told me the Stones he got for your Mill there was Equil to Inglish Burrs, Your Land on Shurtees Creek is well Cultiveted Redy to your hand, the men on it thinking you have no patent for that Land or that if you have that you will Lease them the Land on Reasonable tearms.
at our Last Convention I Mentiond the State of Lands and the Stat of the Claiments in Genaral and a mongest other Surcomstances Mentiond the Expense you had bin at in haveing the first improvements on that Land And then Laying a warrent on them and notwithstanding those person would take it at any rate upon which an Ordenance passd that all Equitable Claims Should take place Som I understand has since bin trying to Sell there right of your Land but I have had Som Advertizements

Printed and Sent up for warning any Person to Purchess those Land Seting forth your title.
I have Laid the ballance of your warrent on Som Land on the river that I think will Sute but has not got it run out to my Mind as there is som Disput and I believe I shall by them out If I can reasonable.
Excuse the Lenth of this Letter I Shall only ad that I wish you to Injoy Life health and overcom all Enemies and Should be hapy to See you once more injoy your self in Pleashure at Mountvernon. I am Sir your most Hume Sorvont

W. Crawford

